              Case 1:20-mj-00074-SKO Document 14 Filed 09/29/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 JUSTIN J. GILIO
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:20-MJ-00074 SKO
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          FINDINGS AND ORDER
14   FABIAN GARCIA-PALACIO,                             DATE: October 15, 2020
                                                        TIME: 2:00 p.m.
15                               Defendant.             COURT: Hon. Stanley A. Boone
16

17          This case is set for a preliminary hearing on October 15, 2020. This Court has issued a series of

18 General Orders to address public health concerns related to COVID-19 and to suspend jury trials in the

19 Eastern District of California.

20          Although the General Orders address the district-wide health concern, the Supreme Court has

21 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

22 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

23 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

24 exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such failure cannot be harmless. Id. at

25 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a

26 judge ordering an ends-of-justice continuance must set forth explicit findings on the record “either orally
27 or in writing”).

28          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

                                                        1
30
                 Case 1:20-mj-00074-SKO Document 14 Filed 09/29/20 Page 2 of 4


 1 and inexcusable—General Orders 611, 612, and 617 require specific supplementation. Ends-of-justice

 2 continuances are excludable only if “the judge granted such continuance on the basis of his findings that

 3 the ends of justice served by taking such action outweigh the best interest of the public and the

 4 defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable unless

 5 “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that the

 6 ends of justice served by the granting of such continuance outweigh the best interests of the public and

 7 the defendant in a speedy trial.” Id.

 8          The General Orders exclude delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

 9 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,
10 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

11 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

12 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

13 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

14 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

15 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

16 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

17          In light of the societal context created by the foregoing, this Court should consider the following

18 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

19 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date

20 for the preliminary hearing. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any
21 pretrial continuance must be “specifically limited in time”).

22                                                 STIPULATION

23          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

24 through defendant’s counsel of record, hereby stipulate as follows:

25          1.       By previous order, this matter was set for preliminary hearing on October 15, 2020.

26          2.       By this stipulation, defendant now moves to continue the preliminary hearing until

27 January 14, 2021, at 2:00 p.m. and to exclude speedy trial and indictment time between October 15,

28 2020, and January 14, 2021, under Local Code T4.

                                                            2
30
          Case 1:20-mj-00074-SKO Document 14 Filed 09/29/20 Page 3 of 4


 1   3.       The parties agree and stipulate, and request that the Court find the following:

 2            a)     The government has represented that initial discovery associated with this case

 3   includes thousands of pages of investigative reports, social media account records, interview

 4   recordings, photographs, cell phone extractions, and other media evidence. All this discovery

 5   has been either produced directly to counsel and/or made available for inspection and copying.

 6            b)     Counsel for defendant desires additional time to review the discovery, consult

 7   with this client, conduct further investigation, and discuss a possible resolution of the case with

 8   the government.

 9            c)     Counsel for defendant believes that failure to grant the above-requested

10   continuance would deny him the reasonable time necessary for effective preparation, taking into

11   account the exercise of due diligence.

12            d)     The government does not object to the continuance.

13            e)     In addition to the public health concerns cited by General Order 617 and

14   presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

15   this case because counsel and other relevant individuals have been encouraged to telework and

16   minimize personal contact to the greatest extent possible. It will be difficult to avoid personal

17   contact should the preliminary hearing proceed.

18            f)     Based on the above-stated findings, the ends of justice served by continuing the

19   case as requested outweigh the interest of the public and the defendant in an indictment or trial

20   within the original dates prescribed by the Speedy Trial Act.

21            g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22   et seq., within which an indictment must be filed and within which a trial must commence, the

23   time period of October 15, 2020 to January 14, 2021, inclusive, is deemed excludable pursuant to

24   18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4] because it results from a continuance granted

25   by the Court at defendant’s request on the basis of the Court’s finding that the ends of justice

26   served by taking such action outweigh the best interest of the public and the defendant in a

27   speedy indictment/trial.

28   4.       Nothing in this stipulation and order shall preclude a finding that other provisions of the

                                                    3
30
             Case 1:20-mj-00074-SKO Document 14 Filed 09/29/20 Page 4 of 4


 1 Speedy Trial Act dictate that additional time periods are excludable from the period within which an

 2 indictment must be filed and a trial must commence.

 3          IT IS SO STIPULATED.

 4

 5
     Dated: September 28, 2020                             MCGREGOR W. SCOTT
 6                                                         United States Attorney
 7
                                                           /s/ JUSTIN J. GILIO
 8                                                         JUSTIN J. GILIO
                                                           Assistant United States Attorney
 9
10
     Dated: September 28, 2020                             /s/ BENJAMIN GERSON
11                                                         BENJAMIN GERSON
12                                                         Counsel for Defendant
                                                           Fabian Garcia-Palacio
13

14

15
                                                   ORDER
16

17 IT IS SO ORDERED.

18 Dated:     September 29, 2020
                                                     UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28

                                                       4
30
